Order
Per Curiam:
Pursuant to section 211.261, C.B. (“Father”) appeals from the final decree, following a bench trial, of the Juvenile Division of the Circuit Court of Jackson County, Missouri (“juvenile court”), in which the juvenile court assumed jurisdiction over Father’s son, C.E.B., and daughter, L.N.B., pursuant to section 211.031.1, and ordered family services. Because a published opinion would have no prece-dential value, a memorandum of law has been provided to the parties. We affirm. Rule 84.16(b).